AMEND~D:     NOVEMBER 7, 2017
                                                             TO BE PUBLISHED

                 $Supnmt ~lnutf nf ~~-(k{L
                                 2017-SC-000312-KB   IQ)~1\Eu/f!l\11 K1.".. '2.olwtcsn,lX:..

KENTUCKY BAR ASSOCIATION                                                MOVANT



V.                               IN SUPREME COURT



KENNETH JOSEPH BADER                                              RESPONDENT



                                 OPINION AND ORDER

      The Kentucky Bar Association ("KBA") moves this Court, pursuant to

SCR 1 3.380(2), to suspend Respondent, Kenneth Joseph Bader, KBA Number

02455, for failure to Answer the Charge in KBA file 16-DIS-0304. Respondent

maintains a bar roster address at 544 Baxter Avenue, Suite 200, Louisville,

Kentucky 40204. KBA file 16-DIS-0304 concerns Respondent's failure to

answer a Bar Complaint filed by his former client, Linda Mattingly, with respect

to his mishandling of her personal injury case. The Jefferson County Sheriffs

Department personally served Respondent with the Bar Complaint on

Nov:ember 30, 2016. After Respondent f~iled to file an Answer to the

Complaint, the Inquiry Commission issued a three-count Charge against him,



      1   Supreme Court Rules.
on February 16, 2017, alleging a violation of SCR 3.130{1. 3), which requires a

lawyer to act with reasonable diligence and promptness in the representation of

a client. Respondent violated this Rule when he failed to perform any work in

his client's personal injury case for approximately two years until its dismissal.

Respondent was also charged with violating SCR 3.130(1.4)(a)(3),. which

requires an attorney to keep his clients informed about the status of their case ..

Respondent violated this Rule when he failed to inform his client her personal

injury case had been dismissed. Finally; Respondent was charged with

violating SCR 3.130(8.l)(b), which requires a lawyer to respond to a lawful

demand for information from a disciplinary authority. Respondent violated this

Rule by failing to respond to the Bar Complaint. The Jefferson County Sheriffs

Department personally served Re_spondent with the three-count Charge, yet he

failed to file an Answer, and has not participated in any stage of these

proceedings.

      This matter is not the first time Respondent has been cited and

disciplined for his misconduct as a practicing attorney. Recently, this Court

found Respondent guil~ of one count of violating SCR 3.130(3.4)(c) for

knowingly disobeying an obligation under the rules.of a tribunal, and one

count of SCR 3.130(8. l)(b) for failing to respond to' a lawful demand· for

information from a disciplinary authority. Ky. Bar Assoc. v. Bader, -- S.W.3d --

' 2017 WL 4310500 (Ky. Sept. 28, 2017). Notably, Respondent likewise failed to

·participate in that disciplinary proceeding. Because of his committed




                                         2.
 violations, we suspended Respondent from the practice of law for a period of

 thirty (30) days.

     · Similarly, in 2014, Respondent received a private reprimand for the

 following: 1) violating SCR 3.130-1.3 by failing to file a client's bankruptcy

 petition in a timely manner; 2) violating SCR 3.130-1.4(a)(2) by failing to tell his.

 client that he was not filing her bankruptcy petition because she had not paid

 his fee; and 3) violating SCR 3.130-l.4(a)(3) by failing to respond to his client's

 requests for information about her bankruptcy proceedings.

       Here, Respondent's misconduct in KBA file 16-DIS-0304 in large part

 mirrors that for which he has been previously disciplined, and indicates

 repeated noncompliance with the rules of his chosen profession. In the case of

'Ky. Bar Assoc. v. Benton, 449 S.W.3d 368 (Ky. 2014), this Court exercised its

. discretion, pursuant to SCR 3.380, to suspend Benton indefinitely until he

 appeared and accounted for his failure to answer the disciplinary charges.

 Likewise, here we believe that indefinite suspension of Respondent's license ·to

 practice law is warranted until he appears and accounts for his behavior.

       ACCORDINGLY, IT IS ORDERED THAT: ·

    1. Respondent is suspended from the practice of law indefinitely pursuant

       to SCR 3.380(2).

    2. As required by SCR 3.390, Respondent will, if he has not already done

       so, within 10 days after issuance of this order of suspension from the

       practice of law for more than 60 days, notify, by letter duly placed with

       the United States Postal Service, all courts .or other tribunais in which he

                                          3
   has matters pending, and all clients of his inability to represent them

   and of the necessity and urgency to promptly obtain new counsel.

   Respondent shall simultaneously provide a copy of all such letters of

   notification to the Office of Bar Counsel. Respondent shall immediately

 .. cancel any pending advertisements, to the extent possible, and shall

   terminate any advertising activity for the duration of the term of

   suspension.

3. Respondent is instructed to promptly take all reasonable steps to protect

   the interests of his clients. He shall not, during the term of suspension,

   accept new clients or collect unearned fees, and he shall comply with the

   provisions of SCR 3.130-7.50(5).

  All sitting. All concur.

   ENTERED: November 2, 2017.



                                  c




                                      4
                                                               AMENDED: NOVEMBER 7, 2017
                                                                        TO BE PUBLISHED

                 cSuprttttt ·Qfoutf xrf pttufurky
                                   2017-SC-000312-KB



KENTUCKY BAR ASSOCIATION                                                             MOVANT



V.                                   IN SUPREME COURT



KENNETH JOSEPH BADER                                                        RESPONDENT



                                          ORDER

       The Opinion and Order of the Court entered November 2, 2017, is amended on

its face by substitution of the attached Opinion and Order in lieu of the original   Opini~n


and Order. Said correction does not affect the holding of the original Opinion and Order

of the Court.

                ENTERED: November         7   , 2017.